DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 and 10/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih US 2016/0014912 in view of Lamvik et al. US 2004/0227703.
Re claim 1, Shih teaches a flexible foldable display screen (fig6), comprising: 
a glass substrate (2, fig6, [84]); 

a controlling IC (3 or 4, fig6, [66]) disposed at a top of the curing assembling area (10, fig6 and 7, [85]), 
wherein the glass substrate (2, fig7, [84]) is disposed at a bottom of the curing assembling area, with the display area exposed from the glass substrate (fig7G); 
Shih does not explicitly show wherein the display area comprises a pixel sparse area formed at an edge of the display area, and a pixel dense area formed outside the pixel sparse area, a pixel unit density of pixel units in the pixel dense area greater than that of pixel units in the pixel sparse area.
Lamvik teaches display area comprises a pixel sparse area (38 or 34, fig2, [38]) formed at an edge of the display area, and a pixel dense area (32, fig2, [38]) formed outside the pixel sparse area, a pixel unit density of pixel units in the pixel dense area greater than that of pixel units in the pixel sparse area (fig2, [38]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shih and Lamvik to form low density region at the peripheral edge region. The motivation to do so is to achieve increased field of view with reduced load and bandwidth on the system (Lamvik, [11]).

    PNG
    media_image1.png
    834
    1220
    media_image1.png
    Greyscale

Re claim 2, Shih modified above teaches the flexible foldable display screen of claim 1, wherein a first column of pixels  in the pixel dense area is aligned with a second column of pixels in the pixel sparse area along a column direction, with a third column of pixels in the pixel dense area aligned with a space of the pixel sparse area, to make a pixel unit density of pixel units in the pixel dense area greater than that of pixel units in the pixel sparse area (Lamvik, fig3 variation 56 used for fig2 with center region/intermediate peripheral region 3/2).
Re claim 3, Shih modified above teaches the flexible foldable display screen of claim 2, wherein the pixel sparse area (Lamvik, 34, fig2 using variation 56 of fig3) has a plurality of pixel units forming a plurality of separated pixel matrices, the plurality of pixel matrices are evenly arranged and have a same shape (Lamvik, 56, fig3).
Re claim 4, Shih modified above teaches the flexible foldable display screen of claim 3, 
whereinthe first column of pixels and an adjacent fourth column of pixels in the pixel dense area are aligned with two columns of pixels of the pixel matrix in the pixel sparse area along the column direction, the third column of pixels is adjacent to the fourth column of pixels (see figure above).
Re claim 8, Shih modified above teaches the flexible foldable display screen of claim 1, wherein a pitch between adjacent pixel units in the pixel sparse area along a row direction accommodates to an outer diameter of a signal line (Lamvik, scan line and data line fit for all the periphery pixels, fig18).

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih US 2016/0014912 in view of Wu US 2014/0218971.

Re claim 1, Shih teaches a flexible foldable display screen (fig6), comprising: 
a glass substrate (2, fig6, [84]); 
a flexible screen body (1, fig2 and 7, [38]) disposed on the glass substrate, the flexible screen body having a curing assembling area (10, fig6 and 7, [85]) defined at an end thereof, and a display area (14, fig6, [65]) disposed outside the curing assembling area; and 
a controlling IC (3 or 4, fig6, [66]) disposed at a top of the curing assembling area (10, fig6 and 7, [85]), 
wherein the glass substrate (2, fig7, [84]) is disposed at a bottom of the curing assembling area, with the display area exposed from the glass substrate (fig7G); 
Shih does not explicitly show wherein the display area comprises a pixel sparse area formed at an edge of the display area, and a pixel dense area formed outside the pixel sparse area, a pixel unit density of pixel units in the pixel dense area greater than that of pixel units in the pixel sparse area.
Wu teaches display area comprises a pixel sparse area (120, fig2 and 4, [43]) formed at an edge of the display area, and a pixel dense area (110, fig4, [43]) formed outside the pixel sparse area, a pixel unit density of pixel units in the pixel dense area greater than that of pixel units in the pixel sparse area (fig4).

Re claim 5, Shih modified above teaches the flexible foldable display screen of claim 1, wherein a pixel unit density is gradually decreased row-by-row from an inner side to an outer side in the pixel sparse area, and a pitch between adjacent pixel units gradually becomes larger and accommodates to an outer diameter of a signal line (Wu, fig4, [42, 64]).
Re claim 6, Shih modified above teaches the flexible foldable display screen of claim 1, wherein a pixel unit density is gradually decreased row-by-row from an inner side to an outer side in the pixel sparse area, and a pitch between adjacent pixel units gradually becomes larger and accommodates to an outer diameter of a signal line (Wu, fig4, [42, 64]).
Re claim 7, Shih modified above teaches the flexible foldable display screen of claim 1, wherein the end of the flexible screen body is an edge of the flexible screen body extending along an extension direction of the flexible screen body (Shih, 1, fig2 and 7, [38]), or a pair of opposite edges of the flexible screen body extending along the extension direction of the flexible screen body, or a part of the edge of the flexible screen body, or a part of the opposite edges of the flexible screen body.
Re claim 8, Shih modified above teaches the flexible foldable display screen of claim 1, wherein a pitch between adjacent pixel units in the pixel sparse area along a row direction accommodates to an outer diameter of a signal line (Wu, scan line and data line fit for all the periphery pixels, [64]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812